DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3-5 and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: prior art of record does not teach or fairly suggest wherein, if the lateral direction control has failed during autonomous driving control, a driving operation screen is utilized for driving control through the use of buttons associated with a movement in lateral direction of the vehicle. Rather, the closest prior art of record teaches, if the lateral direction control has failed during autonomous driving control, alerting the driver to take over manual control of the steering wheel.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumi (JP 2018-041238 A).

Regarding claim 1, Mitsumi teaches
A control authority transfer apparatus of an autonomous vehicle, comprising: 
a memory storing data on a plurality of users; and See [0022]-[0024] where the passenger management table is stored on a storage device 10 and stores data on a plurality of users.
at least one processor configured to: See [0007] where, since the driving support system is mounted on the vehicle which performs automatic and manual driving, it can be assumed that the processor exists as part of the system.
set driving operation priorities based on the data, See [0036]-[0038] where if the main driver is showing signs of a declining physical condition, then the system sets a driving operation priority based on an operable user that is generally better than the other operable users during the period of the manual operation.
in a state in which at least a part of autonomous driving control has failed, See [0029] where the automatic driving system detects the occurrence of an “automatic driving impossible situation” where the automatic driving fails to operate upon determining that a main user is in a state of being incapable of performing driving operation, See [0036]-[0039] where the physical condition of the users capable of driving is tracked, and the system determines that the main user (driver) is incapable of performing driving operation.
select a first sub-user among a plurality of sub- users as a driving operation user according to the driving operation priorities, and See [0008] and [0038]-[0039] where a first sub-user is selected as a sub-user according to the driving operation priorities. The system selects Mr. A to drive since the main user, Mr. C is incapable of driving.
select a first device matching the first sub-user as a driving operation device. See [0040] where the steering wheel 201 is moved in front of the user who becomes the driver.

Regarding claim 2 & 7, Mitsumi teaches 
The control authority transfer apparatus of claim 1 and the control authority transfer method of claim 6, wherein the processor is configured to set the driving operation priorities based on at least one of driving experience data, accident history data, age data, seating position data, or driving history data of each of the plurality of users. See Mitsumi [0033]-[0034] where the processor checks whether a user has a driver’s license or not, whether the user is in a seat capable of driving, and the history of physical condition of the user.

Regarding claim 6, Mitsumi teaches
A control authority transfer method of an autonomous vehicle, comprising: storing, by at least one processor, data on a plurality of users in a memory; setting, by the at least one processor, driving operation priorities based on the data; determining, by the at least one processor, whether a main user is in a state of being capable of performing driving operation in a state in which at least a part of autonomous driving control has failed; upon determining that the main user is in a state of being incapable of performing driving operation, selecting, by the at least one processor, a first sub-user among a plurality of sub- users as a driving operation user according to the driving operation priorities; and selecting, by the at least one processor, a first device matching the first sub-user as a driving operation device. See preceding logic for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892 where Yamamoto (US 20210031807 A1) and Kong (US 20210316744 A1) teach monitoring the state of a driver and determining if the driver is capable of performing manual drive control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.R.P./11/15/2021             Examiner, Art Unit 3661                                                                                                                                                                                           
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661